DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art references are Campbell et al. (US 2007/0274045 A1), Vetter (US 2007/0050980 A1), and Schroeder et al. (2015/0285857 A1)

Re. claim 1: Campbell discloses a device (100/200) for cooling a processor (120/220), the device comprising: (see fig. 1, 2; para. 0023-0025)
- a chamber (270) which is bottomless and has a perimeter sealably mounted (via seal 271) directly on a surface (top surface) of the processor; (see fig. 2; para. 0028-0029)
- a microgap plate (260), separate from the chamber, which is installed at a bottom of the chamber and forms a microgap (distance between 268 and 220) with the surface of the processor, (see fig. 2; para. 0028-0029)
- a lid (top layer portion), separate from the chamber, which is installed onto the chamber to close a top of the chamber, the lid comprising downward projections (left and right sides of top layer) to urge the microgap plate to the bottom of the chamber during installation; (see fig. 2)
wherein the lid and the downward projections thereof, when assembled together, form a bottomless enclosure, with an inlet (264) and outlet (274) thereof, which defines an inlet plenum volume for receiving coolant, the inlet plenum volume being distinct from the microgap (see fig. 2; para. 0028)

Campbell fails to disclose:
the microgap plate comprising micropins/fins maintaining the height of the microgap

Vetter discloses:
micropin/fins (30) at a bottom of the microgap plate (14) to enhance heat transfer in the microgap, (see fig. 1, 4; para. 0029-0030)
wherein the micropin/fins extend downwardly from a bottom of the microgap plate, (see fig. 4-6)

However, Vetter, and the remaining prior art fails to disclose “the microgap plate comprising micropins/fins maintaining the height of the microgap”
The height of the microgap is not maintained by the micripins/fins of Vetter or any other prior art reference. 

Re. claim 18: Schroeder (2015/0285857 A1) discloses a device for cooling a processor (1026), the device comprising: (see fig. 10a-b)
- a chamber (1058) which is bottomless and has a perimeter sealably mounted directly on a surface (1028) of the processor; (see fig. 10a-b; para. 0050-0055)
- a microgap plate (1001), separate from the chamber, which is installed at a bottom of the chamber and forms a microgap (1056) with the surface of the processor; and (see fig. 10a-b; para. 0051-0058)
- a lid (1060), separate from the chamber, which is installed onto the chamber to close a top of the chamber, the lid comprising downward projections (projections around 1070) to urge the microgap plate to the bottom of the chamber during installation; (see fig. 10a-b; para. 0053-0055)
wherein the lid and the downward projections thereof, when assembled together, form a bottomless enclosure which defines a plenum volume (1024), the plenum volume being distinct from the microgap, (see fig. 10a-b; para. 0055)

However, Schroeder and the remaining prior art fails to disclose
“the microgap plate comprising micropins/fins maintaining the height of the microgap; and
further comprising a side inlet plenum and a side outlet plenum in opposite side walls of the chamber for coolant inlet in the microgap and coolant outlet from the microgap, respectively.”



Re. claim 19: Schroeder (2015/0285857 A1) discloses a device for cooling a processor (1026), the device comprising: (see fig. 10a-b)
- a chamber (1058) which is bottomless and has a perimeter sealably mounted directly on a surface (1028) of the processor; (see fig. 10a-b; para. 0050-0055)
- a microgap plate (1001), separate from the chamber, which is installed at a bottom of the chamber and forms a microgap (1056) with the surface of the processor; and (see fig. 10a-b; para. 0051-0058)
- a lid (1060), separate from the chamber, which is installed onto the chamber to close a top of the chamber, the lid comprising downward projections (projections around 1070) to urge the microgap plate to the bottom of the chamber during installation; (see fig. 10a-b; para. 0053-0055)

Schroeder fails to disclose:
micropin/fins at a bottom of the microgap plate to enhance heat transfer in the microgap, 
wherein the micropin/fins extend downwardly from a bottom of the microgap plate, the micropins/fins occupying the entire height and maintaining the height above the surface of the processor.

Vetter (US 2007/0050980 A1) discloses:
micropin/fins (30) at a bottom of the microgap plate (14) to enhance heat transfer in the microgap, (see fig. 1, 4; para. 0029-0030)
wherein the micropin/fins extend downwardly from a bottom of the microgap plate, (see fig. 4-6)

However, Vetter and the remaining prior art fails to disclose: “the micropins/fins occupying the entire height and maintaining the height above the surface of the processor”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM B DRAVININKAS whose telephone number is (571)270-1353. The examiner can normally be reached Monday - Friday 9a-6p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAYPRAKASH (JP) N GANDHI can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





July 26, 2022
/ADAM B DRAVININKAS/Primary Examiner, Art Unit 2835